COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS






ROSA MARIA ARROYOS,

                            Appellant,

v.


THE STATE OF TEXAS,

                            Appellee.

§
 
§
 
§
 
§
 
§
 
 § 


No. 08-11-00241-CR

Appeal from the

Criminal District Court No. 1

of El Paso County, Texas 

(TC# 20090D01654) 






MEMORANDUM  OPINION

            This appeal is before the Court on its own motion to determine whether it should be
dismissed.  Concluding that there is no appealable order, we dismiss the appeal for want of
jurisdiction.
            On September 8, 2011, the Clerk of this Court notified the parties by letter of the Court’s
intent to dismiss the appeal for want of jurisdiction because there does not appear to be an
appealable order.  In response to the Clerk’s letter, Appellant’s attorney notified the Court that no
judgment has been entered and the case is still pending in the trial court.  Counsel states that she
has no objection to the appeal being dismissed for want of jurisdiction.  Accordingly, the appeal
is dismissed.  See Petty v. State, 800 S.W.2d 582, 583 (Tex.App.--Tyler 1990, no
pet.)(“Generally, this Court only has jurisdiction to consider an appeal where there has been a
judgment of conviction, and an appeal does not lie from the granting or refusing of an
interlocutory or preliminary order.”).


September 30, 2011
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)